Citation Nr: 1120014	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  04-42 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico



THE ISSUE

Entitlement to service connection for dementia due to head trauma.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty for training (ACDUTRA) from February 1975 to August 1975 and on active duty from June 1987 to June 1990.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Albuquerque, New Mexico Department of Veterans Affairs (VA) Regional Office (RO).  In December 2006 this matter was remanded for further development.  In August 2009, the matter was remanded for noncompliance with the December 2006 remand; and in October 2010 the case was again remanded for noncompliance with the August 2009 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

By December 2009, March 2010, and October 2010 letters pursuant to the Board's August 2009 and October 2010 remands, the Veteran (via his wife) was requested to provide identifying information and releases needed to secure pertinent outstanding evidence necessary to adjudicate his claim of service connection for dementia due to head trauma; he has not responded.


CONCLUSION OF LAW

By failing to submit evidence (identifying information and releases) requested in connection with his claim seeking service connection for dementia due to head trauma within a year following the date of the request, the Veteran has abandoned the claim, and his appeal in this matter must also be considered abandoned.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 2002); 38 C.F.R. § 3.158 (a) (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 2008)).  

Multiple letters, most recently (pursuant to the October 2010 Board remand) in March 2010, notified the Veteran of the evidence needed to support his claim and advised him of his and VA's responsibilities in the development of the claim.  

Regarding VA's duty to assist, the RO has obtained all available service treatment records and some records of postservice treatment.  As explained below, further pertinent (and perhaps critical) evidence is outstanding.  However, such evidence cannot be obtained without the Veteran's cooperation (by providing identifying information and authorizations for releases of records).  The RO asked the Veteran to provide the information and releases.  He did not respond, and further development could not proceed without his response.  [The Board notes that the Veteran seeks service connection for dementia which might render him incapable of complying with the requests on his own.  He has been assisted in his pursuit of this claim/appeal by his spouse, who has not responded to the requests.]  He has been afforded several VA evaluations.  Given the circumstances, VA has met its assistance obligations.  No further assistance is required.  


Factual Background and Analysis

Where evidence requested in connection with an original claim or a claim for increase is not furnished within 1 year after the date of request, the claim will [emphasis added] be considered abandoned.  38 C.F.R. § 3.158(a).

When the case was previously before the Board, it was noted that there was conflicting medical evidence in the record as to whether the Veteran actually had dementia (and, if so, its etiology).  Significantly, some of the medical opinions were based on medical history that was inconsistent with contemporaneous records (e.g., in one recent report the Veteran's wife gives a history of the Veteran being wheelchair-bound since 1991).  Later clinical records appeared to reflect that the Veteran was ambulatory, and also showed that the Veteran was observed functioning normally.  Notably also, the Veteran appeared to have been tranquilized prior to (and thus unresponsive on) some evaluations.  It also appeared that the record of the treatment he received for complaints of dementia was incomplete, with unaccounted for gaps in the record.  The Board determined that a complete record was necessary for an accurate assessment of the disability at issue, and especially its etiology.  The December 2006 Board's remand directed, in part, that the RO/Appeals Management Center (AMC) send the Veteran a letter asking him to identify all providers of treatment or evaluation he received for dementia since it was first noted, and to provide releases for records of any private treatment he received during such time.  The RO was then to secure copies of the complete records of all evaluations/treatment the Veteran had identified.  

The case was remanded again in August 2009, as the Veteran had not been notified of the provisions of 38 C.F.R. § 3.158 as ordered by the December 2006 remand.  A December 2009 letter mentioned 38 C.F.R. § 3.158, however a March 2010 letter actually notified the Veteran of the provisions of 38 C.F.R. § 3.158 and the consequences of a non-response.  On August 10, 2010 the RO (via the AMC) issued a supplemental statement of the case in the matter, and in September 2010 the case was recertified to the Board.  

The case was remanded again in October 2010, as the one year period had not yet expired.  Pursuant to the October 2010 remand, an October 2010 letter notified the Veteran that he had until March 4, 2011 to respond to the March 4, 2010 letter requesting authorizations for release for all records identified in that letter.  He was informed that if he did not respond his claim would be processed under the provisions of 38 C.F.R. § 3.158(a).  The Veteran was advised of the consequences of a failure to cooperate with the development (i.e. that the claim would be considered abandoned under 38 C.F.R. § 3.158).  He has not responded; the letters were not returned as undelivered.

The governing regulation in these circumstances (38 C.F.R. § 3.158(a)) is clear and unequivocal, and mandates that the claim (and appeal) be considered abandoned.  Consequently, the Board finds no recourse but to conclude that the Veteran has abandoned his claim.  See 38 C.F.R. § 3.158 and Hyson v. Brown, 5 Vet. App. 262 (1993).  The duty to assist is not a one-way street.  A veteran cannot passively wait for assistance in those circumstances where his cooperation is needed for evidentiary development (see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)), nor can he deliberately choose to ignore requests for critical pertinent information, as appears to be the case here.  In light of the abandonment of the appeal, there is no allegation of error of fact or law for appellate consideration, and the appeal in the matter must be dismissed.  38 U.S.C.A. § 7105(d)(5). 


ORDER

Because the Veteran has abandoned his claim in the matter, the appeal seeking service connection for dementia due to head trauma is dismissed. 



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


